Citation Nr: 0004078	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  96-10 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania



THE ISSUES

1.  The propriety of the initial 10 percent disability rating 
for the service-connected internal derangement of the right 
knee.  

2.  The propriety of the initial 10 percent disability rating 
for the service-connected instability of the right knee.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans







ATTORNEY FOR THE BOARD

Joseph W. Spires, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1991 to 
September 1994.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1995 rating decision of the RO.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's service-connected right knee disability is 
not shown to be productive of a functional limitation due to 
pain consistent with flexion limited to more than 45 degrees.  

3.  The veteran's service-connected right knee disability is 
not shown to be productive of more than slight recurrent 
subluxation or lateral instability.  






CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial evaluation 
in excess of 10 percent for the service-connected internal 
derangement of the right knee have not been met.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.59, 4.71a including 
Diagnostic Codes 5003, 5010, 5260 (1999).  

2.  The criteria for the assignment of an initial evaluation 
in excess of 10 percent for the service-connected instability 
of the right knee have not been met.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.41, 4.45, 4.59, 4.71a including Diagnostic 
Code 5257 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claims are plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran claims that a service-connected disability is 
more severely disabling than as rated, the claim is well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).  

When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all relevant evidence 
has been obtained and that no further assistance to the 
veteran with respect to this claim is required to comply with 
38 U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veteran's right knee 
disability.  The Board has found nothing in the historical 
record which would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  


Factual Background

A December 1994 VA report of medical examination noted that 
the veteran had suffered a torn ligament of the right knee in 
1993 and that it had been surgically reconstructed.  The 
report noted the veteran's right knee range of motion upon 
flexion was to 130 degrees and to 0 degrees upon extension.  
The report also noted that no swelling or deformity was 
present.  

Additionally, the VA report indicated that the veteran 
reported right knee pain at night and in the morning and that 
he experienced discomfort after walking more than one mile 
and experienced pain after standing for a half-hour.  

A July 1995 VA outpatient progress note indicated that the 
veteran had recently reinjured his right knee and that he had 
experienced pain, swelling, popping and clicking of his right 
knee.  The progress note reported the veteran's right knee 
range of motion as from 0 to 120 degrees and noted the 
presence of effusion.  

A November 1995 VA discharge summary report noted a 1993 
right knee anterior cruciate ligament (ACL) reconstruction 
and subsequent reinjury.  The report also noted that the 
veteran's right knee showed minimal effusion, no joint line 
tenderness, a negative response to a McMurray test, a 
positive anterior drawer, a positive pivot shift, a positive 
response to a Lachman test and mild to moderate effusion.  
The report noted that the veteran tolerated a November 1995 
ACL reconstruction well and had been released the next day.  

An August 1996 VA report of orthopedic examination noted the 
veteran's subjective complaints regarding his right knee as 
morning stiffness, an inability to squat due to pain, 
instability when changing direction and discomfort when 
extending the knee.  The report noted no evidence of redness, 
swelling or deformity and recorded the veteran's range of 
right knee flexion as 125 degrees and range of extension as 
170 degrees.  

A September 1996 VA radiology report noted a metallic screw 
from previous surgery and stated that there were minimal 
osteoarthritic changes and no evidence of fracture, 
dislocation or subluxation.  

An August 1999 VA report of medical examination noted the 
veteran's history of an ACL reconstruction in 1993 and 
subsequent reinjury with a 1995 revision.  The report noted 
that the veteran was not currently undergoing physical 
therapy.  The report also noted that the veteran reported 
increased stiffness and occasional pain, swelling and 
"giving-way" associated with his right knee.  The report 
also noted the veteran did not appear to experience any 
locking, fatigability, weakness, motor incoordination or lack 
of endurance associated with his right knee.  The report also 
stated that the veteran used a hinged ACL brace on his right 
knee when he anticipated prolonged standing.  

Additionally, the VA report noted that the veteran reported 
that he could walk up to approximately one and a half miles 
without much discomfort.  Finally, the report noted that the 
veteran did not report any episodes of dislocation or 
recurrent subluxation in his right knee.  

The August 1999 VA report of medical examination noted a 
"significant quadriceps wasting" measured as a 1.5cm 
reduction, as compared to the left side, and a deep 
tenderness over the anterior aspect of the right knee.  The 
report noted that the veteran could "actively flex his right 
knee from 0 to 120 degrees beyond which his discomfort 
start[ed]."  The report also noted that the knee could not 
be passively flexed more than 130 degrees.  

Additionally, the VA report indicated that, upon stress 
testing, the Lachman's test was mildly positive and that the 
anterior drawer test was "grade I positive."  The report 
noted that the radiographs showed that the metallic screws 
were holding the graft in a satisfactory position and that 
the joint space was well maintained.  


Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7.  Otherwise, the lower rating will be 
assigned.  Id.  

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are for consideration in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology which produces 
disability warrants the minimum compensation.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59. (1999).  

Specifically, the applicability of 38 C.F.R. § 4.40 
regarding functional loss due to pain and 38 C.F.R. § 4.45 
regarding weakness, fatigability, incoordination, or pain on 
movement of a joint, must be considered.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

In July 1997, the Office of General Counsel of VA issued a 
Precedent Opinion which provided that a veteran who had 
arthritis and instability of the knee might be rated 
separately under Diagnostic Codes 5003 and 5257.  O.G.C. 
Prec. Op. 23-97 (Jul. 24, 1997).  Furthermore, the Office of 
General Counsel of VA has explained that, per DeLuca, 
Diagnostic Codes involving disability ratings for limitation 
of motion of a part of the musculoskeletal system do not 
subsume sections 4.40 and 4.45.  O.G.C. Prec. Op. 9-98 
(Aug. 14, 1998).  In applying sections 4.40, 4.45, and 4.59, 
rating personnel must consider the claimant's functional 
loss and clearly explain what role the claimant's assertions 
of pain played in the rating decision.  Id.; Smallwood v. 
Brown, 10 Vet. App. 93, 99 (1997).  

The veteran's service-connected internal derangement of the 
right knee is currently rated as 10 percent disabling under 
the provisions of 38 C.F.R. § 4.71a including Diagnostic 
Codes 5003, 5010 and 5260.  Diagnostic Code 5010, traumatic 
arthritis, indicates that the disability should be rated as 
Diagnostic Code 5003, degenerative arthritis.  

Diagnostic Code 5003 establishes, essentially, three methods 
of evaluating degenerative arthritis which is established by 
x-ray studies:  (1) when there is a compensable degree of 
limitation of motion, (2) when there is a noncompensable 
degree of limitation of motion, and (3) when there is no 
limitation of motion.  Generally, when documented by x-ray 
studies, arthritis is rated on the basis of limitation of 
motion under the appropriate diagnostic code for the joint 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasms, or satisfactory 
evidence of painful motion.  

Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 
provide that painful motion due to degenerative arthritis, 
which is established by X-ray, is deemed to be limitation of 
motion and warrants the minimum rating for a joint, even if 
there is no actual limitation of motion.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 592-93 (1991), Lichtenfels v. 
Derwinski; 1 Vet. App. 484, 488 (1991).  

Under Diagnostic Code 5260 a 10 percent evaluation requires 
leg flexion to be limited to 45 degrees.  A 20 percent 
evaluation requires leg flexion to be limited to 30 degrees.  
A 30 percent evaluation, the maximum under Diagnostic Code 
5260, requires leg flexion to be limited to 15 degrees.  

The veteran's service-connected instability of the right knee 
is currently rated as 10 percent disabling under the 
provisions of 38 C.F.R. § 4.71a including Diagnostic Code 
5257.  Under Diagnostic Code 5257, a 10 percent evaluation 
requires slight recurrent subluxation or lateral instability 
of the knee.  A 20 percent evaluation requires moderate 
recurrent subluxation or lateral instability of the knee.  A 
30 percent evaluation, the maximum under Diagnostic Codes 
5257, requires severe recurrent subluxation or lateral 
instability of the knee.  

Based on its review of the record, the Board finds that the 
veteran's internal derangement of the right knee is not shown 
to produce a limitation of function due to pain consistent 
with flexion limited to more than 45 degrees.  Therefore, a 
rating higher than a 10 percent is not warranted under the 
provisions of 38 C.F.R. § 4.71a including Diagnostic Codes 
5003, 5010 and 5260.  There is no evidence of record 
indicating that the veteran exhibited a compensable 
limitation of extension.  

Prior to the veteran's second right knee injury in July 1995, 
the veteran's range of motion that of flexion measured to 130 
degrees and extension to 0 degrees.  Even after the veteran's 
July 1995 reinjury of his right knee, the July 1995 VA 
outpatient progress note indicated that the veteran's right 
knee range of motion was from 0 to 120 degrees, but did note 
that he had experienced pain, swelling, popping and clicking 
in his right knee.  The August 1999 VA report of medical 
examination noted that the veteran could "actively flex his 
right knee from 0 to 120 degrees beyond which his discomfort 
start[ed]."  

Furthermore, based on its review of the record, the Board 
finds that the service-connected disability of the right knee 
is not shown to reflect more than slight instability.  
Therefore, higher than a 10 percent rating is not warranted 
under the provisions of 38 C.F.R. § 4.71a including 
Diagnostic Code 5257.  There is no evidence of record 
indicating that the veteran exhibited symptoms sufficient to 
support the assignment of a rating greater than 10 percent 
based on findings of moderate or severe recurrent subluxation 
or lateral instability of the knee.  

Indeed, the August 1999 VA report of medical examination 
noted that the veteran had no episodes of dislocation or 
subluxation in his right knee and did not appear to have 
experienced locking, fatigability, lack of endurance, 
weakness or motor incoordination with his right knee.  The 
report also noted that the radiographs showed the metallic 
screws were holding the graft in a satisfactory position and 
that the joint space was well maintained.  Additionally, the 
report noted that the Lachman test was only mildly positive 
and that the anterior drawer test was only grade I positive.  

The Board has considered whether the veteran is entitled to a 
"staged" rating for his service-connected disabilities as 
prescribed by the Court in Fenderson v. West, 12 Vet. App. 
119 (1999).  However, the record indicates that the veteran's 
limitation of motion, including his symptoms of pain and 
discomfort, remained consistent, even after his July 1995 
injury.  

The only exception to this was the recovery time after his 
November 1995 surgery, for which he was assigned a 100 
percent convalescent rating under 38 C.F.R. § 4.30 from 
November 7 to December 31, 1995.  Therefore, the Board finds 
that neither the internal derangement nor the instability of 
the right knee was shown to have warranted the assignment of 
more than a 10 percent rating at any time during the course 
of this appeal.  

Consideration has also been given to the provisions of 38 
C.F.R. Parts 3 and 4, whether or not they were raised by the 
appellant, as required by Schafrath v. Derwinski, 1 Vet. App. 
589 and the Board has applied all the provisions of Parts 3 
and 4 that would reasonably apply in this case.  




ORDER

An increased rating for the service-connected internal 
derangement of the right knee is denied.  

An increased rating for the service-connected instability of 
the right knee is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 

